IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 01-20949
                            Summary Calendar
                         _____________________


STOLT PARCEL TANKERS, INC.,

                                                   Plaintiff-Appellant,
versus

DET NORSKE VERITAS A.S.

                                                    Defendant-Appellee.

                        ---------------------
           Appeal from the United States District Court
                 for the Southern District of Texas
                            (H-00-CV-1335)
                        ---------------------
                             June 27, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant    Stolt    Parcel   Tankers,   Inc.    (“Stolt”)

appeals the district court’s dismissal of Stolt’s action against

Defendant-Appellee Det Norske Veritas A.S. (“DNV”), which dismissal

the   district   court   grounded    in   contractual   forum    selection,

concluding that Stolt agreed to litigate actions of this nature in

Norway.

      The claims asserted by Stolt against DNV eventuated after

Stolt contracted with Astilleros Espanoles, S.A. (“AESA”) for the


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
construction of several ships.                Each contract between Stolt and

AESA required      AESA    to   engage    DNV    for     survey   services   during

construction;     specified      that    each     vessel    would   be   built   in

compliance with DNV’s rules and regulations; and provided that

Stolt would not be bound to accept the vessels unless AESA produced

specified certificates.         The contracts between Stolt and AESA also

stated that the contracting parties would be bound by decisions of

DNV regarding compliance with its own rules and regulations. Among

DNV’s rules are one that specifies Norwegian substantive law and

another that requires exclusive dispute resolution in Norwegian

courts, with venue in the municipal court of Oslo.

     As required, AESA retained DNV for all relevant services in

connection with the construction of Stolt’s vessels, referencing

the Stolt-AESA contracts.           After problems surfaced during sea

trials, Stolt contracted with DNV for review and supervision of

AESA’s calculations and its correction efforts.                     Stolt and DNV

agreed,   inter    alia,    that    any       disputes    would   be   subject   to

arbitration in Oslo under a designated Norwegian statute.

     The instant lawsuit was filed against DNV by Stolt in the

Southern District Court of Texas on allegations of negligence,

negligent misrepresentation, and breach of contract.                   DNV filed a

motion to dismiss those claims on the basis of forum selection

provisions in DNV’s rules which, according to DNV, had been agreed

to by Stolt.      In response, Stolt sought to dismiss its breach of

contract claim, acknowledging the requirement that it be arbitrated

                                          2
in Norway.    Stolt insisted, however, that it had not agreed to the

forum selection clause for purposes of the negligence and negligent

misrepresentation     claims;   or,       alternatively,     that   if   forum

selection    were   incorporated   by     reference   into   any    agreements

between Stolt and DNV, such a provision would not be applicable to

the negligence and negligent misrepresentation claims, as those are

unrelated to the subject contracts.

     The district court dismissed Stolt’s claims without prejudice

to refiling in Norway, based on the forum selection clause and

denied all Stolt’s other motions as moot.             Stolt timely filed a

notice of appeal.

     We have carefully considered the record on appeal and duly

heeded the arguments and counter-arguments advanced by able counsel

in their well-crafted and helpful appellate briefs; in light of

which we have analyzed the district court’s extensive Memorandum

and Order for this case.     As a result of our de novo review of the

district court’s grant of DNV’s Motion to Dismiss Based on the

Forum Section Clause and dismissal of Stolt’s motions as moot, we

are satisfied that the district court’s rulings are correct in all

respects and should be affirmed for the reasons expressed by that

court.

AFFIRMED.




                                      3